Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Hynds and Michael Battalia on 05/10/2022.
The claims have been amended as follows:
1.	(Currently Amended) A method of accelerating the non-centrifugal separation of blood components from a sample, wherein the method comprises the steps of: 
(i) providing the sample in a vessel; 
(ii) mixing the sample with one or more aggregating agents to form a mixture, wherein the one or more aggregating agents comprise an acute phase protein; 
(iii) incubating the mixture; 
(iv) inclining the vessel during incubation; and 
(v) collecting one or more of the blood components, wherein one of the one or more blood components is plasma.

2. (Canceled)

3. (Canceled) 
4. 	(Currently Amended) The method of claim 1, wherein the collected plasma contains circulating cell-free DNA.
5. (Previously Presented) The method of claim 1, wherein step (iv) additionally comprises exposing the mixture to one or more of a mechanical or physical aggregation means selected from the group consisting of: 
a. vibration; 
b. heating; 
c. tapping; and, 
d. exposure to an electromagnetic field.

6. (Canceled)

7. (Previously Presented) The method of claim 38, wherein the one or more aggregating agents are selected from the group consisting of Fibrinogen, Dextran, Hydroxyethyl Starch (HES), Polyvinylpyyrolidone (PVP), Polyethylene Glycol (PEG), and Gelatin.

8. (Currently Amended) The method of claim 1, wherein the one or more aggregating agents comprise fibrinogen.

9. (Original) The method of claim 8, wherein the fibrinogen is at a concentration of from 5 to 50 mg/ml.

10. (Original) The method of claim 9, wherein the fibrinogen is at a concentration of 30 mg/ml. 

11. (Original) The method of claim 1, wherein the sample comprises whole blood.

12. (Previously Presented) The method of claim 8, wherein the method additionally comprises tapping the vessel while the vessel is inclined.

13. (Original) The method of claim 12, wherein the tapping of the vessel occurs for 10 minutes, and the incline is at 45°.

14. (Canceled) 
15. (Canceled) 
16. (Canceled) 
17. (Canceled) 
18. (Canceled) 
19. (Canceled) 
20. (Canceled) 
21. (Canceled) 
22. (Canceled) 
23. (Canceled) 
24. (Canceled) 
25. (Canceled) 
26. (Canceled) 
27. (Canceled) 
28. (Canceled) 
29. (Canceled) 
30. (Canceled) 
31. (Canceled) 
32. (Canceled) 
33. (Canceled) 
34. (Canceled) 
35. (Canceled) 
36. (Canceled) 
37. (Canceled) 

38. (Currently Amended) A method of accelerating the non-centrifugal separation of blood components from a sample, wherein at least one of the components is plasma containing circulating cell-free DNA, wherein the method comprises the steps of: 
(i) providing the sample in a vessel; 
(ii) mixing the sample with one or more aggregating agents to form a mixture, wherein the one or more aggregating agents comprise a macromolecule; 
(iii) incubating the mixture; and 
(iv) inclining the vessel during incubation.

The following is an examiner’s statement of reasons for allowance: The claims, as now amended, now distinguish over the applied prior art of record in combination with newly cited Dankbar et al PGPUBS Document US 2013/0059288 in view of respective recitations in independent claims 1 and 38 of the separation being “non-centrifugal”, mixing the sample with an aggregating agent comprising one an acute phase protein, or macromolecule, respectfully, inclining the vessel during incubation, and wherein at least one of the components is plasma. There is no suggestion in the prior art for performing the recited sample separation steps in a method to separate a plasma component from a blood sample. Support for the amendment to claim 1 concerning sample comprising plasma is from originally filed claims 2 and 3.
The Examiners Amendment otherwise corrects 35 U.S.C. 112 (b) issues regarding clear antecedent basis and claim dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
05/09/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778